{¶ 1} The Court of Appeals for Cuyahoga County certified the following issue to this court:
{¶2} “Whether, when a trial court fails to notify an offender at plea or sentencing of mandatory post-release control, a reviewing court should reverse the sentence and remand for resentencing that includes the post-release control advisory or find that the defendant’s prison sentence does not include post-release control.”
William D. Mason, Cuyahoga County Prosecuting Attorney, and Lisa Reitz Williamson, Assistant Prosecuting Attorney, for appellant.
{¶ 3} On the authority of State v. Jordan, 104 Ohio St.3d 21, 2004-Ohio-6085, 817 N.E.2d 864, we answer affirmatively to the first alternative in the certified issue.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.